EXHIBIT 10.9
 
Execution Copy
Logo [logo.jpg]
 
AMENDED AND RESTATED MARKETING AGREEMENT
 
THIS AMENDED AND RESTATED MARKETING AGREEMENT (“Agreement”) is entered into as
of this 12th day of August, 2011 (the “Effective Date”), by and between HZO,
INC., a Delaware Corporation (“Company”) and ZAGG INCORPORATED, a Nevada
corporation, (“ZAGG”), separately a “Party” and jointly the “Parties”. This
Agreement amends and restates in its entirety that certain Exclusive Marketing &
Distribution Agreement between Company and ZAGG dated September 25, 2009.
 
RECITALS:
 
A. ZAGG is in the business of, among other things, providing marketing,
promotional, and public relations services (the “Marketing Services”) for
protective products and services for consumer mobile electronics devices sold
directly to consumers (the “Defined  Market” as further described in Exhibit A
herein). The Defined Market excludes the provision of protective products and
services for consumer mobile electronics devices sold to manufacturers of such
devices.
 
B. Company is engaged in the business of creating and marketing hydrophobic
coatings for electronic devices to protect such devices against water and
moisture damage, including its WaterBlockTM surface treatment technology (as the
same may be modified or updated from time to time, (the “Technology”)).
 
C. Company desires to engage ZAGG to provide the Marketing Services to Company
in the Defined Market, , as such may be amended by ZAGG and Company from time to
time, upon the terms and subject to the conditions contained in this Agreement.
 
D. ZAGG desires to provide the Marketing Services to Company in the Defined
Market, subject to the terms and conditions of this Agreement.
 
AGREEMENT:
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
 
1.APPOINTMENT. The Parties agree that ZAGG has developed significant brand
equity, contacts and customer relationships through sales of ZAGG products in
the Defined Market, many of such contacts are prospective customers of the
Company. ZAGG desires to refer Company and the Technology to its contacts and
otherwise assist the Company secure business from ZAGG’s contacts. Subject to
the terms and conditions set forth in this Agreement, Company hereby appoints
ZAGG, on a non-exclusive-basis to: (a) perform Marketing Services for the
Technology to potential customers and to refer customers within the Defined
Market (each a “Customer”); and (b) refer Customers outside the Defined Market
to Company (the

B3908273.4



 
1

--------------------------------------------------------------------------------

 

rendering of services described in (a) and the rendering of services described
in (b), collectively the “Appointment”). The Appointment entitles ZAGG to market
and promote the Technology and Company products in the Defined Market, but ZAGG
shall have no right to purchase, sell, distribute or license the Technology or
any Company products under this Agreement.
 
2. CONSIDERATION. In consideration of ZAGG’s agreement to accept the
Appointment, Company hereby agrees to pay ZAGG as follows:
 
2.1During the three (3) years following the Effective Date (the “Royalty Term”),
a royalty (the “Royalty”) in the amount of five percent (5.0%) of Company’s net
income calculated in accordance with U.S. GAAP, in accordance with Company’s
standard accounting policies. The Royalty shall be due and payable to ZAGG
within thirty (30) days after the end of each calendar quarter during the
Royalty Term; and
 
2.2691,000 shares of Company’s Series A Preferred Stock, to be issued to ZAGG on
the Effective Date.
 
3. RIGHT OF FIRST OFFER OF APPOINTMENT. In the event that ZAGG identifies any
opportunities for the Technology outside the Defined Market (each a “Proposed
Market Segment Opportunity”), then ZAGG shall inform Company promptly of the
existence of such Proposed Market Segment Opportunity. In addition, ZAGG may, by
a written proposal including terms, conditions and pricing and budget, notify
Company that ZAGG would be willing to pursue marketing and promotions of the
Proposed Market Segment Opportunity (the “ZAGG Proposal”). ZAGG and Company
shall negotiate the ZAGG Proposal in good faith and in a commercially reasonable
manner. If Company accepts the ZAGG Proposal, the Proposed Market Segment
Opportunity shall be added as an exhibit to this Agreement. In the event that
Company rejects the ZAGG Proposal, then Company may market and promote the
Technology for any application in or with the Proposed Market Segment
Opportunity through its own direct sales organization or through third parties.
 
4. ADDITIONAL SERVICES. The Parties agree that in certain circumstances Company
may desire to engage ZAGG to perform additional services, either beyond the
Marketing Services or outside the Defined Market (“Additional Services”). In the
event that Company desires to engage ZAGG to perform such Additional Services,
Company shall make a proposal to ZAGG for the engagement. If the proposal is
agreeable to ZAGG, then the terms under which the Additional Services shall be
rendered shall be added as an exhibit to this Agreement.
 
5. SUPPLEMENTAL BUDGET. Any marketing budget established on a per project basis
supporting a Proposed Market Segment Opportunity or Additional Services which
establishes terms different in any way than the terms of this Agreement will be
negotiated between the Parties and attached as an exhibit to the Proposed Market
Segment Opportunity or Additional Services proposal (each a “Supplemental
Budget”). For the avoidance of doubt, a Supplemental Budget shall not apply in
the ordinary course of the provision by ZAGG of the Marketing Services in the
Defined Market.
 
6. CONFLICT OF INTEREST. ZAGG warrants to Company that ZAGG does not currently
distribute, sell, market or promote any products, services or technologies that
directly

B3908273.4



 
2

--------------------------------------------------------------------------------

 

compete with the Technology (“Competing Technology”) within the Defined Market.
Further, ZAGG warrants that it shall not distribute, market, sell, or promote
any Competing Technology within the Defined Market during the Term. Except as
set forth in the previous sentence, each Party shall have the unrestricted right
to develop new or competing products, including products under development or on
either Parties’ current or future product roadmap.
 
7. CHANGES IN THE TECHNOLOGY. ZAGG shall have the right to market and promote in
the Defined Market updated changes or modifications to the Technology and
Company shall notify ZAGG in writing of any such modifications, updates or
discontinuations of the Technology that may affect the Marketing Services to be
rendered ZAGG.
 
8. OBLIGATIONS OF ZAGG
 
8.1General. ZAGG will use commercially reasonable efforts to refer, market and
promote the Technology to Customers and other potential users of the Technology
for applications within the Defined Market and to refer such Customers to
Company in accordance with the terms and conditions of this Agreement (the
“Promotion Obligations”). Without limiting the generality of the foregoing, the
Promotion Obligations shall include the following:
 
8.1.1 Customer Relations. ZAGG shall be governed in all dealings with members of
the public by high standards of honesty, integrity and fair dealing, and shall
do nothing which would tend to discredit, dishonor, reflect adversely upon or in
any manner injure the reputation of Company or any of its officers, partners,
directors, managers, stockholders, affiliates or representatives (the “Related
Parties”) or the Technology.
 
8.1.2 Compliance with Laws, Procedures and Good Business Practices. ZAGG shall
at all times conduct its business, and perform its obligations under this
Agreement, in compliance with all applicable laws and regulations of the
international, federal, state and municipal governments, including without
limitation the CAN-SPAM Act of 2003, and will not knowingly make any false or
misleading representations to Customers or others regarding Company or the
Technology. Without limiting the generality of the foregoing, ZAGG shall be
responsible for compliance with all applicable laws related to marketing, sales,
and distribution of the Technology or products utilizing the Technology,
noncompliance with which would have a material adverse effect upon Company. ZAGG
further agrees that ZAGG and its Related Parties will comply with any reasonable
standards or procedures established by Company for the referral of Customers.
 
8.1.3 ZAGG Expenses. Other than provisions detailed in any Supplemental Budgets
approved by Company, ZAGG shall pay all costs and expenses incurred by it in
connection with the performance of its obligations under this Agreement
 
8.1.4 Advising of Changes. ZAGG will promptly advise Company of any significant
political, regulatory, financial, legislative, industrial or other events in the
Defined Market that it learns of that, in the opinion of ZAGG, could affect the
mutual business interests of ZAGG and Company, whether harmful or beneficial.
 
8.1.5 Book and Records. During the Term, as defined below, and for a

B3908273.4



 
3

--------------------------------------------------------------------------------

 

period of one (1) year after the expiration or termination of this Agreement,
ZAGG will maintain and make available to Company and its representatives, upon
written request, books, records, and accounts relating to the business of ZAGG
with respect to the Marketing Services and the Customers. On a basis no more
frequent than one (1) time per calendar year, Company may, at its own expense,
conduct a financial audit of sales and financial records relating to the
Technology after fifteen (15) days written notice to ZAGG.
 
8.1.6 No Modification or Reverse Engineering. ZAGG, its employees, agents,
subcontractors, and representatives will not modify, reverse engineer or
affirmatively attempt to engineer or work around, the Technology.
Notwithstanding the foregoing, ZAGG hereby expressly agrees and acknowledges
that in the event ZAGG breaches this Section 8.1.6, Company shall own, and ZAGG
shall and hereby does assign, all intellectual property rights relating to the
results of any such breach, including, but not limited to, all rights in
patents, trademarks, copyrights and trade secrets.
 
9.LICENSE GRANTS.
 
9.1License for Marketing and Promotional Purposes. Company hereby grantsto ZAGG
a non-exclusive right and license (the “License”) within the Defined Market to
use the trade names, logos, service marks adopted by Company in connection with
the Technology (“Company Marks”) for the purposes of performance of its
Marketing Services in accordance with the terms of this Section; provided,
however, that ZAGG shall retain exclusive ownership rights in and to the ZAGG
Materials (as defined below) including, without limitation, all copyrights,
trademarks, trade dress and other proprietary designations and legends as may be
placed upon the Technology by ZAGG.
 
9.2Use of Company Marks. During the Term (as defined below), ZAGG willhave the
right to indicate to the public that it is an authorized marketing licensee of
the Technology and agent of Company. ZAGG may advertise (within the Defined
Market) the Technology using Company Marks in connection with the packaging,
labeling, marketing, promotion, sale and distribution of any product that
includes the Technology. For the avoidance of doubt, ZAGG may use Company Marks
in connection with internet advertising or marketing materials (“Online
Materials”) only to the extent such Online Materials are limited in scope to
targeting customers, prospects or potential customers that are within the
Defined Market. ZAGG may not alter or remove any Company Marks. At the
termination or expiration of this Agreement, ZAGG will discontinue using or
displaying Company Marks on any packaging, labeling, or any marketing materials.
 
9.3Use of ZAGG Marks. During the Term, with prior written authorization ofZAGG,
Company may advertise the promotion and sales of the Technology with the ZAGG or
stylized “Z” mark (the “ZAGG Marks”) indicating a ZAGG trademark for packaging,
labeling, marketing and promotion of any agreed upon product or service not
otherwise exclusively licensed to ZAGG.

B3908273.4



 
4

--------------------------------------------------------------------------------

 

10.OWNERSHIP.
 
10.1 Company Ownership. ZAGG acknowledges and agrees that Company and its
licensors are, and shall remain, the sole and exclusive owners of all right,
title and interest in and to Company Marks and the Technology (collectively,
“Company Property”). Except as expressly provided herein, no rights in or to
Company Property, including any use thereof, shall be transferred to ZAGG and
ZAGG specifically disclaims any ownership right to any Company Property. Any use
of Company Property by ZAGG, as permitted herein, shall inure to the benefit of
Company. To the extent any Company Mark is incorporated in any materials
developed for, by or on behalf of ZAGG (“ZAGG Materials”), in accordance with
the terms of this Agreement, Company hereby grants to ZAGG a worldwide fully
paid-up, sublicensable license to use, publish, reproduce, distribute, and
prepare derivative works based upon such ZAGG Materials. ZAGG shall cease the
use of Company Property, or any portion thereof, upon the expiration or
termination of this Agreement. Without limiting the generality of the foregoing,
in the event ZAGG conceives, develops or reduces to practice any feature,
enhancement, novel combination or use, or modification of the Technology (each a
“Derivative Work”), ZAGG hereby expressly agrees and acknowledges that, as
between Company and ZAGG: (a) Company shall own, and ZAGG shall and hereby does
assign, all intellectual property rights relating to such Derivative Works,
including, but not limited to, all rights in patents, trademarks, copyrights and
trade secrets; and (b) such Derivative Work shall be deemed to be included
within the definition of Company Property and may, at Company’s sole discretion,
be licensed to ZAGG pursuant to this Agreement. During the Term (as defined
below) and after its expiration or termination, ZAGG will (i) neither challenge
nor assist others in challenging any Company Marks and (ii) not attempt to
register any trademarks, service marks, or trade names confusingly similar to
any Company Marks.
 
10.2 Infringements. ZAGG will notify Company promptly in writing if it becomes
aware of any infringement of any Company Property. Company will have the sole
right to take action regarding any alleged infringement of any Company Property
or other acts of unfair competition, and Company will be entitled to all damages
related thereto. ZAGG will reasonably cooperate with Company in any such action.
Notwithstanding the foregoing, if ZAGG notifies Company of any infringement of
any Company Property and Company fails to take action regarding such
infringement within sixty (60) days after being notified in writing by ZAGG,
then ZAGG will have the right to take action in such regard so long as ZAGG
receives the prior written approval of Company.
 
10.3 ZAGG Ownership. Notwithstanding anything to the contrary contained herein,
Company acknowledges and agrees that ZAGG and its licensors are, and shall
remain, the sole and exclusive owners of all right, title and interest in and to
the ZAGG Marks. Except as expressly provided herein, no rights in or to the ZAGG
Marks, including any use thereof, shall be transferred to Company and Company
specifically disclaims any ownership right to any ZAGG Marks. Any use of the
ZAGG Mark by Company, as permitted herein, shall inure to the benefit of ZAGG.
To the extent any ZAGG Mark is incorporated in any materials developed for, by
or on behalf of Company pursuant to Section 9.3, ZAGG hereby grants to Company a
worldwide fully paid-up, sublicensable license to use, publish, reproduce,
distribute, and prepare derivative works based upon such materials. Company
shall cease the use of the ZAGG Marks upon the expiration or termination of this
Agreement. During the Term and after its expiration or

B3908273.4



 
5

--------------------------------------------------------------------------------

 

termination, Company will (a) neither challenge nor assist others in challenging
any ZAGG Marks and (b) not attempt to register any trademarks, service marks, or
trade names confusingly similar to any ZAGG Marks.
 
11. NOT USED.
 
12. ADVERTISING MATERIALS. Company agrees to furnish ZAGG with relevant Company
sales, online and promotional literature which Company in the normal course of
business develops with respect to the Technology to assist ZAGG in creating and
publishing, at ZAGG’s sole cost and expense, the ZAGG Materials.
 
13. CONFIDENTIALITY. The Parties recognize and agree that in connection with the
relationships described in this Agreement, each Party and its employees may have
access to highly sensitive, confidential business, financial, and other
proprietary information of the other Party which, if used without the other
Party’s consent, would cause severe and irreparable harm to such other Party,
including, without limitation: (1) know-how, trade secrets, formulas, programs,
processes, techniques, methodologies, inventions and research; (2) business
information, including, but not limited to, strategies, projections, markets,
sales, profits, costs, customer lists and business plans; (3) plans for future
development; and (4) other information of a similar sensitive nature and not
generally known by third parties (“Confidential Information”). Consequently,
each Party, for itself and its employees, agrees to keep all such Confidential
Information confidential; to not use the Confidential Information for any
purpose other than as permitted under this Agreement; and not to disclose such
Confidential Information to any third Party without the prior written consent of
the other Party.
 
14. WARRANTIES; DISCLAIMERS.
 
14.1 Parties Authority to Enter Agreement. Each Party represents and warrants
that it has the authority to enter into this Agreement and that such Party does
not have any knowledge of the existence of any other contract, agreements, or
limitations which would prevent such Party from carrying out its
responsibilities under this Agreement.
 
14.2 ZAGG’s Warranties. ZAGG represents and warrants that: (i) it will perform
its obligations under this Agreement in conformity with industry standards; (ii)
it has sufficient technical and professional expertise to enable it to perform
its obligations under this Agreement, (iii) it will comply with all laws, rules
and regulations applicable to its business and its performance of its duties
hereunder, non-compliance with which will have a material adverse effect upon
Company; and (iv) it will not knowingly violate or infringe any third party’s
patent, copyright, trademark, trade secret or other intellectual property or
other proprietary rights in performing this Agreement.
 
14.3 Company’s Warranties. Company represents and warrants that: (i) it will
perform its obligations under this Agreement in conformity with industry
standards; (ii) it has or will retain sufficient technical and professional
expertise to enable it to perform its obligations under this Agreement, (iii) it
will comply with all laws, rules and regulations applicable to its business and
its performance of its duties hereunder, non-compliance with which will have a
material adverse effect upon ZAGG; and (iv) it will not knowingly violate or
infringe any third

B3908273.4



 
6

--------------------------------------------------------------------------------

 

party’s patent, copyright, trademark, trade secret or other intellectual
property or other proprietary rights in performing this Agreement.
 
14.4 EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER PARTY MAKES ANY WARRANTY TO
THE OTHER PARTY WITH RESPECT TO THIS AGREEMENT OR THE MARKETING SERVICES,
COMPANY PROPERTY OR TECHNOLOGY, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR NON-INFRINGEMENT. NO REPRESENTATION OR AFFIRMATION OF FACT, INCLUDING
BUT NOT LIMITED TO STATEMENTS REGARDING SUITABILITY FOR USE OR PERFORMANCE OF
THE SERVICES, SHALL BE DEEMED TO BE A WARRANTY BY COMPANY OR ITS AFFILIATES FOR
ANY PURPOSE OR GIVE RISE TO ANY LIABILITY. No person is authorized to change or
otherwise modify the warranties set forth herein or to assume any other
liability on behalf of Company.
 
14.5 Limitation of Liability. IN NO CIRCUMSTANCE AND UNDER NO LEGAL THEORY
(TORT, CONTRACT OR OTHERWISE), SHALL COMPANY OR ITS RELATED PARTIES BE LIABLE
FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING ANY LOST PROFITS, LOSS OF USE, OR LOSS OF OPPORTUNITY) ARISING FROM
OR OTHERWISE RELATED TO THIS AGREEMENT EVEN IF COMPANY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL COMPANY’S CUMULATIVE LIABILITY
HEREUNDER EXCEED THE REVENUE RECEIVED BY ZAGG AS A RESULT OF THE APPOINTMENT IN
THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THE APPLICABLE CLAIM. IN NO
EVENT SHALL COMPANY OR ITS RELATED PARTIES BE LIABLE FOR OR IN CONNECTION WITH
THE OFFER, SALE, MANUFACTURE, DISTRIBUTION, PROVISION OR USE OF ANY ZAGG OR
THIRD PARTY PRODUCTS OR SERVICES WHETHER BY OR ON BEHALF OF COMPANY, ZAGG OR ANY
THIRD PARTY, AND WHETHER CONDUCTED ONLINE, VIA MAIL OR OTHERWISE. ZAGG
ACKNOWLEDGES AND AGREES THAT THESE LIMITATIONS REFLECT A FAIR ALLOCATION OF RISK
AND THAT COMPANY WOULD NOT ENTER INTO THIS AGREEMENT WITHOUT THESE LIMITATIONS
ON ITS LIABILITY, AND AGREES THAT THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE. BECAUSE SOME JURISDICTIONS DO NOT ALLOW THE
EXCLUSION OR LIMITATION OF CERTAIN CATEGORIES OF DAMAGES, IN SUCH JURISDICTIONS,
ZAGG AGREES THAT COMPANY’S LIABILITY SHALL BE LIMITED TO THE FULLEST EXTENT
PERMITTED BY SUCH JURISDICTION.
 
15.INDEMNIFICATION.
 
15.1 Company’s Indemnification. Company will indemnify, defend, and hold
harmless ZAGG and its directors, officers, employees, agents, consultants,
advisors, legal counsel, and stockholders, as well as the controlling persons
and affiliates of each of the foregoing (collectively, the “ZAGG Indemnified
Persons”) against and from, and will pay to the ZAGG Indemnified Persons the
amount of, any loss, liability, claim, damage, expense (including costs of
investigation and defense and reasonable attorneys’ fees), whether or not
involving a

B3908273.4



 
7

--------------------------------------------------------------------------------

 

third-party claim, (collectively “Damages”) directly or indirectly, from or in
connection with: (a) any breach of any representation or warranty made by
Company in this Agreement; (b) any breach by Company, its employees,
representatives, subcontractors, agents, and others under its control of any
covenant or obligation of Company in this Agreement; (c) any claim made by any
third party related to the conduct of Company’s business, including, without
limitation, with respect to any disputes between Customer(s) and Company and
Company’s other products or services; (d) any claim based upon the alleged
wrongful acts, fraud, false advertising, or misrepresentations of Company in
connection with this Agreement.
 
15.2 ZAGG’s Indemnification. ZAGG will indemnify, defend, and hold harmless
Company and its directors, officers, employees, agents, consultants, advisors,
legal counsel, and stockholders, as well as the controlling persons and
affiliates of each of the foregoing (collectively, the “Company Indemnified
Persons”) against and from, and will pay to the Indemnified Persons the amount
of Damages arising, directly or indirectly, from or in connection with: (a) any
breach of any representation or warranty made by the ZAGG in this Agreement; (b)
any breach by ZAGG, its employees, representatives, subcontractors, agents, and
others under its control of any covenant or obligation of ZAGG in this
Agreement; (c) any claim made by any third party related to the conduct of
ZAGG’s business, including, without limitation, with respect to any disputes
between Customer(s) and ZAGG and ZAGG’s other products or services; (d) any
claim based upon the alleged wrongful acts, fraud, false advertising, or
misrepresentations of ZAGG in connection with this Agreement.
 
16. TERM AND TERMINATION.
 
16.1 Term. Subject to Sections 16.2, 16.3 and 16.4, this Agreement will continue
in force for a fixed term of three (3) years from the Effective Date (the
“Initial Term”). At the end of the Initial Term, this Agreement will
automatically renew for subsequent terms of one (1) calendar year (together with
the Initial Term, the “Term”) unless either Party provides the other with notice
of non-renewal at least sixty (60) days prior to the expiration of the Term.
 
16.2 Termination for Cause. If either Party defaults in the performance of a
provision of this Agreement, then the non-breaching Party may give written
notice to the breaching Party to terminate this Agreement if such default is not
cured within thirty (30) days after such notice. If the default is not cured
during the applicable period, then this Agreement will automatically terminate
at the end of such thirty (30) day period without any further actions being
required by any Party.
 
16.3 Termination for Company Liquidity Event. Company may terminate this
Agreement in the event of any Company Liquidity Event after giving ZAGG sixty
(60) days’ written notice of such termination. For the purposes of this
Agreement, “Company Liquidity Event” shall mean the occurrence of any of the
following: (a) any liquidation, dissolution, or winding up of Company, (b) the
closing of a transaction or series of related transactions in which Company is
merged or consolidated into another entity in which the shareholders of Company
as at the date hereof own less than a majority in voting power of the securities
of the surviving corporation or any parent thereof or (c) the sale, license or
disposal of all or substantially all of Company’s assets.

B3908273.4



 
8

--------------------------------------------------------------------------------

 

16.4 Termination for ZAGG Liquidity Event or Management Change. Company may
terminate this Agreement in the event of any ZAGG Liquidity Event after giving
ZAGG sixty (60) days’ written notice of such termination. For the purposes of
this Agreement, “ZAGG Liquidity Event” shall mean the occurrence of any of the
following: (a) any liquidation, dissolution, or winding up of ZAGG, (b) the
closing of a transaction or series of related transactions in which ZAGG is
merged or consolidated into another entity in which the shareholders of ZAGG as
at the date hereof own less than a majority in voting power of the securities of
the surviving corporation or any parent thereof, (c) the sale, license or
disposal of all or substantially all of ZAGG’s assets, or (d) the Section 16
officers of ZAGG, Robert Pedersen and Brandon O’Brien, cease to be subject to
the requirements of that section.
 
16.5 Termination for Insolvency. This Agreement will terminate, without notice,
upon (a) the institution by or against either Party of insolvency, receivership,
or bankruptcy proceedings or any other proceedings for the settlement of such
Party’s debts, (b) a Party making an assignment for the benefit of creditors, or
(c) upon either Party’s dissolution or ceasing to do business.
 
16.6 Return or Destruction of Parties’ Respective Property. Upon termination of
the rights and licenses granted under this Agreement for whatever reason, each
Party shall promptly return to the other Party all property, including any
Company Property and/or ZAGG Materials, and any copies thereof.
 
16.7 Limitation on Liability Due to Termination. In the event of termination in
accordance with any of the provisions of this Agreement, neither Party will be
liable to the other, because of such termination, for compensation,
reimbursement or damages on account of the loss of prospective profits or
anticipated sales or on account of expenditures, inventory, investments, leases
or commitments in connection with the business or goodwill of Company or ZAGG.
 
16.8 Survival of Certain Terms. The provisions of Sections 6, 10, 14, 15, 16.6,
16.8 and 17 (excluding Section 17.2) will survive the expiration or termination
of this Agreement for any reason. All other rights and obligations of the
Parties will cease upon termination of this Agreement. Termination will not,
however, relieve either Party of obligations or liabilities incurred prior to
the termination.
 
17.MISCELLANEOUS.
 
17.1 Independent Contractors. The relationship of Company and ZAGG established
by this Agreement is that of independent contractors, and nothing contained in
this Agreement will be construed to (a) give either Party the power to direct or
control the day-to-day activities of the other, (b) constitute the Parties as
partners, joint venturers, co-owners, or otherwise as participants in a joint or
common undertaking, or (c) allow either Party to create or assume obligations on
behalf of the other Party for any purpose whatsoever. ZAGG does not regard
itself as a “franchisee” nor Company as a “franchisor” nor the relationship
between ZAGG and Company as a “franchise.” All sales and other agreements
between either Party and its customers are such Party’s exclusive responsibility
and will have no effect on the other Party’s obligations under this Agreement.
All financial obligations associated with either Party’s business are the sole
responsibility of such Party.

B3908273.4



 
9

--------------------------------------------------------------------------------

 

17.2 Insurance. Both Parties will maintain product liability insurance in an
amount of not less than one million dollars ($1,000,000.00) for bodily injury
and property damage per occurrence. Each Party shall name the other Party as an
additional insured. Each Party shall provide the other with a certificate of
insurance evidencing this coverage and providing that it shall not be modified
or cancelled without sixty (60) days prior written notice to the other Party.
 
17.3 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties, relating to its subject matter and supersedes all
prior discussions, letters of intent or term sheets between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the Party to
be charged.
 
17.4 Notices. All notices and other communications under this Agreement will be
in the English language, in writing, and sent by certified or registered mail,
commercial delivery service or by facsimile, to the following addresses, or such
other address a Party may specify by written notice:
 
If to Company:
 
HzO, Inc.
3855 South 500 West, Suite J Salt Lake City UT 84115 Facsimile: (888)-291-8345
Attn: President
 
With a copy to:
 
Durham, Jones &Pinegar
111 East Broadway, Suite 900 Salt Lake City, UT 84111 Attention: Jeffrey M.
Jones
 
If to ZAGG:
 
ZAGG Incorporated
3855 South 500 West, Suite J Salt Lake City, Utah 84115 Fax: 801.263.1841
 
Attention: Brandon O’Brien
 
With a copy to:
 
ZAGG Incorporated
3855 South 500 West, Suite J Salt Lake City, Utah 84115 Fax: 801.263.1841

B3908273.4



 
10

--------------------------------------------------------------------------------

 

Attention: Chief Legal Officer
 
Notice pursuant to this Agreement is deemed given pursuant to the following
rules: if delivered by certified or registered mail or commercial delivery
service, upon confirmation of receipt tat the time of delivery and if sent by
facsimile at the time of electronic acknowledgment that the facsimile was
transmitted.
 
17.5 Assignments; Binding Effect: No Third Party Rights. The Parties agree that
neither Party may assign or transfer its rights and obligations under this
Agreement directly or indirectly unless such Party first obtains the other
Party’s prior written consent, which consent shall not be unreasonably withheld,
except that Company shall have the right to assign this Agreement, without
consent of ZAGG, to any successor to its business in the event of a Liquidity
Event; any assignment contrary to the foregoing is void ab initio. Subject to
the foregoing, this Agreement will be binding upon and inure to the benefit of
the Parties hereto, their successors, and their assigns. Nothing expressed or
referred to in this Agreement will be construed to give any person, other than
the Parties, any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement. This Agreement and
all of its provisions and conditions are for the sole and exclusive benefit of
the Parties, their successors, and their assigns.
 
17.6 Rules of Interpretation. In this Agreement, (a) words importing the
singular include the plural and vice versa; and words importing one gender
include all genders; (b) any person (to include natural persons and business
entities) will be construed so as to include its and any subsequent successors,
transferees, and assigns in accordance with their respective interests and in
accordance with the provisions of this Agreement; (c) references to this
Agreement or any other agreement or document will be construed as a reference to
this Agreement or, as the case may be, such other agreement or document, as the
same may have been, or may from time to time be, amended, varied, novated,
replaced, or supplemented; (d) references to Sections or Exhibits will be deemed
to be references to such parts of this Agreement unless the context otherwise
requires, and such references are for convenience only and do not affect the
interpretation of this Agreement; (e) if the day on or by which (i) a particular
obligation hereunder must be fulfilled or (i) a time period provided for
hereunder ends, falls on a day that is not a business day, then such obligation
may be fulfilled on or by, and the end of such time period will be extended to,
the next succeeding business day; and (f) except where the contrary is
indicated, in this Agreement any reference to a statute or other legal
requirement will be construed, at the particular time, as including a reference
to any modification or extension thereof then in force and to all instruments,
orders, or regulations then in force and made under or deriving validity from
the relevant statute or legal requirement, as the case may be.
 
17.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, other than such laws, rules,
regulations or case law that would result in the application of the laws of a
state other than Utah. If any dispute arises concerning a provision of this
Agreement, the federal courts located in Salt Lake City, Utah, shall have
exclusive jurisdiction and venue over such dispute. Each Party hereby consents
to the personal jurisdiction of such courts. The prevailing Party shall be
entitled to an award of its costs and reasonable attorneys’ fees in any such
action.

B3908273.4



 
11

--------------------------------------------------------------------------------

 

17.8Force Majeure. Neither Party will be responsible for any failure to perform
due to unforeseen circumstances or to causes beyond that Party’s control,
including acts of God, war, riot, embargoes, acts of civil or military
authorities, accidents, strikes, labor disputes, or shortages. Failure to
perform will be excused during the continuance of such circumstances; provided,
however, that this Agreement will otherwise remain in effect; provided further,
that this Section will not excuse failure to pay money due to a Party under this
Agreement. If a Party’s performance of any material obligation is reasonably
expected to be delayed more than three (3) months due to any such cause, the
other Party may terminate this Agreement upon thirty (30) days written notice.
 
17.9 Severability. If any provision of this Agreement, in whole or in part, is
held to be invalid, illegal or unenforceable by a court of authority of
competent jurisdiction, such provision shall be modified by such court or
authority to the minimum extent necessary to make it valid, legal and
enforceable. If the provision cannot be so modified, it shall be severed and all
other provisions of this Agreement shall remain in full force and effect. If a
provision is held illegal, invalid or unenforceable, the Parties also agree to
negotiate reasonably and in good faith to modify this Agreement with a new
provision that approximates the intent and purpose of the original provision as
closely as possible, without being illegal or unenforceable.
 
17.10 Counterparts. This Agreement may be executed in counterparts, each of
which taken together will be deemed an original instrument. Facsimile or
electronic signatures will be given the same effect as original signatures.
 
[SIGNATURE PAGE FOLLOWS]

B3908273.4



 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Effective Date.
 

 
HZO, INC.
a Delaware Corporation
         
 
By:
/s/ Paul Clayson       Name: Paul Clayson          Title: President and CEO    
     

 
 

 
ZAGG INCORPORATED
a Nevada Corporation
           
By:
/s/ Robert Pedersen II       Name: Robert Pedersen II       Title: President    
     

 
 
 
 
 
 
 
 
SIGNATURE PAGE
TO THE
MARKETING AGREEMENT

 
13

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Defined Market
 
Mobile electronic devices marketed to and purchased by consumers.
 
 
 
 
 
 
 
 

B3908273.4



 
14

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Technology
 
Attorney Reference
Number
Description
Type
Country
Filing Date
N0494.70000US00
Metal and Electronic
Device Coating Process for
Marine Use and Other
Environments Using a
Dual Coating
Provisional
Application
Converted from a
Non-Provisional
Application
US
10/23/2007
N0494.70001US00
Electronic Devise Coating
Process for Marine Use
and Other Environments
Provisional
Application
Converted from a
Non-Provisional
Application
US
10/23/2007
N0494.70000US01
Method and Apparatus to
Coat Objects
Non-Provisional
US
4/16/2008
N0494.70001US01
Method and Apparatus to
Coat Objects
Non-Provisional
US
4/16/2008
N0494.70002US00
Electronic Device Coating
Process for Marine Use
and Other Environments
Provisional
Application
Converted from a
Non-Provisional
Application
US
9/5/2007
N0494.70003WO00
Metal and Electronic
Device Coating Process for
Marine Use and Other
Environments
Internal
Application
PCT
3/5/2009
N0494.70004TW00
Metal and Electronic
Device Coating Process for
Marine Use and Other
Environments
Foreign
Application
TW
3/5/2009

 

 
B3908273.4



 
15

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Trademarks
 
Trademark
Country
Appl. No.
Filing Date
Reg. No.
Reg. Date
Assignee
             
DON’T FEAR
UNFILED
         
THE PUDDLE
   
HZO
US
77/956,003
3/10/2010
   
HZO, Inc.
         
HZO
AU
1386751
9/30/2010
1386751
5/19/2011
HZO, Inc.
             
HZO
BR
830.798.870
10/8/2010
   
HZO, Inc.
   
830.798.889
10/8/2010
HZO, Inc.
830.798.897
10/8/2010
HZO, Inc.
830.798.900
10/8/2010
HZO, Inc.
     
HZO
CA
1,498,148
10/1/2010
   
HZO, Inc.
         
HZO
CN
8881448
11/25/2010
   
HZO, Inc.
   
8881449
11/25/2010
HZO, Inc.
8881450
11/25/2010
HZO, Inc.
     
HZO
CO
10160571
12/21/2010
   
HZO, Inc.
   
10160573
12/21/2010
HZO, Inc.
10160576
12/21/2010
HZO, Inc.
     
HZO
EP
9416223
10/1/2010
009416223
3/1/2011
HZO, Inc.
             
HZO
HK
301734138
10/12/2010
301734138
3/30/2011
HZO, Inc.
             
HZO
IN
2034291
10/7/2010
   
HZO, Inc.
         
HZO
JP
76514/2010
9/30/2010
5393858
2/20/2011
HZO, Inc.
             
HZO
KR
2010-50922
10/4/2010
   
HZO, Inc.
         


B3908273.4



 
16

--------------------------------------------------------------------------------

 

Trademark
Country
Appl. No.
Filing Date
Reg. No.
Reg. Date
Assignee
             
HZO
MX
1137179
11/24/2010
1208476
3/24/2011
HZO, Inc.
   
1137180
11/24/2010
1208477
3/24/2011
HZO, Inc.
1137181
11/24/2010
1208478
3/24/2011
HZO, Inc.
         
HZO
ZA
2010/21909-11
9/30/2010
   
HZO, Inc.
         
HZO INSIDE
UNFILED
             
WATER
UNFILED
         
BEWARE
   
WATER
US
77/956,018
3/10/2010
   
HZO, Inc.
BLOCK
         
WATER
UNFILED
         
BLOCKED
     
UNFILED
               
UNFILED
               
UNFILED
             



